DETAILED ACTION
The amendment and RCE filed on 01/18/2022 has been entered and fully considered. Claim 3 is canceled. Claims 1 and 4-23 are pending, of which claims 1 and 4 are amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbuddhe et al. (Applied and Environmental Microbiology, 2008, IDS) (Barbuddhe) in view of Promadej et al. (Journal of Bacteriology, 1999) (Promadej).
Regarding claim 1 and 23, Barbuddhe teaches a method for discriminating a microorganism, the method comprising:
a) a step of subjecting a sample containing a microorganism to mass spectrometry to obtain a mass spectrum (Fig. 1, page 5403, par 10);
b) a reading step of reading a mass-to-charge ratio m/z of a peak derived from a marker protein from the mass spectrum (Fig. 1, page 5403, par 10); and
c) a discrimination step of discriminating which bacterial species of Listeria bacteria is contained in the sample contains based on the mass-to-charge ratio m/z (page 5403, par 10), and
wherein

Barbuddhe does not specifically teach that wherein at least one of ribosomal proteins L24, L6, L18, L15, S11, S9, L31 and S16 is used as the marker protein. However, Barbuddhe teaches using mainly ribosomal proteins as the biomarker for identifying bacterial species of Listeria bacteria, because the ribosomal protein is the most abundant and conserved (Fig. 1, page 5404, par 1), and deriving a characteristic “fingerprint” of species of Listeria bacteria mainly from ribosomal proteins (abstract). The ribosomal protein as recited in the instant claim have been identified in the art. For example, Promadej teaches at least one of ribosomal proteins L24, L6, L18, L15, S11, S9, L31 and S16 in Listeria bacteria is used as biomarker (abstract, page 420, par 4). Thus, Promadej fairly suggest to one of ordinary skill in the art that L31 can be part of the fingerprint for the species of Listeria bacteria. Thus, it would have been obvious to one of ordinary skill in the art to use at least at least one of ribosomal proteins L24, L6, L18, L15, S11, S9, L31 and S16 in Listeria bacteria as the “fingerprint” of species of Listeria bacteria for discriminating which bacterial species of Listeria bacteria is contained in the sample.
Regarding claim 4, Barbuddhe teaches a method for discriminating a microorganism, the method comprising:
a) a step of subjecting a sample containing a microorganism to mass spectrometry to obtain a mass spectrum (Fig. 1, page 5403, par 10);
b) a reading step of reading a mass-to-charge ratio m/z of a peak derived from a marker protein from the mass spectrum (Fig. 1, page 5403, par 10); and
c) a discrimination step of discriminating which bacterial species of Listeria bacteria is contained in the sample contains based on the mass-to-charge ratio m/z (page 5403, par 10), and
wherein
a bacterial species of the Listeria bacteria is one of Listeria monocytogenes, Listeria innocua, Listeria welshimeri, Listeria seeligeri, Listeria ivanovii, Listeria grayi, and Listeria rocourtiae (page 5404, par 1).
L31 and S16 in Listeria bacteria is used as biomarker (abstract, page 420, par 4). Thus, Promadej fairly suggest to one of ordinary skill in the art that L31 can be part of the fingerprint for the species of Listeria bacteria. 
Thus, it would have been obvious to one of ordinary skill in the art to use at least at least one of ribosomal proteins L24, L6, L18, L15, S11, S9, L31 and S16 in Listeria bacteria as the “fingerprint” of species of Listeria bacteria for discriminating which bacterial species of Listeria bacteria is contained in the sample, wherein the discrimination step discriminates whether or not Listeria monocytogenes is contained in the microorganism based on a mass-to-charge ratio m/z of a peak derived from each of the ribosomal proteins S11, S9, L31, and S 16, or a mass-to charge ratio m/z of a peak derived from each of the ribosomal proteins L18, S9, L31, and S16.
Regarding claim 5-21, it would have been obvious to one of ordinary skill in the art to optimize the ribosomal proteins markers by routine experimentation with predictable result.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbuddhe in view of Hanna as applied to claims 1, 6-21 and 23 above, and further in view of Ojima-Kato et al. (PLOS One, 2014) (Kato).
Regarding claim 22, Barbuddhe does not specifically teach that the method further comprising a step of creating a dendrogram representing a discrimination result by the cluster analysis. Kato teaches creating a dendrogram representing a discrimination result by the cluster analysis (Fig. 2, page 8, par 3). At time of the filing it would have been obvious to one of ordinary skill in the art to create a dendrogram .

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that “That is, gtcA, which does not encode L31, is unique to L. monocytogenes serogroup 4, while rpmE, which encodes L31, is a common gene in L. monocytogenes, according to Promedej. As such, what one skilled in the art can see from Promedej is that L31 is not a suitable biomarker to discriminate species of Listeria monocytogenes. In contrast, the inventors of the instant application actually measured the mass-to-charge ratio of ribosomal proteins of the biomarker candidates and examined the relationship between Listeria monocytogenes strain or serotype and the mass-to-charge ratio of the biomarker candidates. See paragraphs [0072]-[0073] in the original specification. Then, the inventors found that eight ribosomal proteins of amended claims 1 and 4 were effective biomarkers for discriminating species or serotype of Listeria monocytogenes. See paragraphs [0080] and [0087] of the original specification.” (remark, page 11-12).
Examiner respectfully disagrees. Promedej teaches that “In serotype 4b, gtcA appears to be the first member of a bicistronic operon which includes a gene with homology to Bacillus subtilis rpmE encoding ribosomal protein L31.” (abstract). Here, Promedej teaches that gtcA includes a gene encoding ribosomal protein L31. Again, Promedej teaches that “The ORF immediately downstream of gtcA (ORFD) showed 55% homology to the rpmE gene of B. subtilis (31) encoding ribosomal protein L31.” (page 420, par 4). Again, Here, Promedej teaches that downstream of gtcA encoding ribosomal protein L31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797